 LA PRENSA, INC.527,as well as on the determinations of the Department of Labor in connection withtheDavis BaconAct in setting wages for field survey crews as well as the inclusionof this type of employee in the wage schedules the County of Los Angeles has inconnection with its public works program and the institution of an apprenticeship,program in the State of California including personnel of field survey crews.To accept the General Counsel's theory that the 8(e) proviso does not applyto construction activities in connection with structures below ground level wouldexclude from the construction industry such projects as the Federal highway pro-gram, pipelines,and tunnels.Nothing has been discovered evidencing the intent ofCongress to exclude construction below or at ground level and since there does notappear to be any basis for excluding the type of construction here involved from theproviso of Section 8(e) it is found that all the requirements of the 8(e) provisorelating to the construction industry are present in this controversy and further thatthere was no agreement entered into after the effective date of the amended Act .6CONCLUSIONS OF LAWUtah, Vandenberg,and Penfield are engaged in commerce and activities affectingcommerce within the meaningof the Act.Respondent has not engaged in activities violating Section 8(e) ofthe Act.[Recommendations omitted from publication.]6Whether or not an attempt to enforce a preexisting agreement violative of Section8(e) is an unfair labor practice also is not necessary to resolve.General Counsel statedon the record that be placed no reliance on the contractual provisions relating to the sub-contract clause set forth above and the finding that all of the requisites of the 8(e)proviso have been met make it unnecessary to resolve whether an attempt to compeladherence to a hot-cargo agreement executed before the effective date of this section isan unfair labor practice.La Prensa,Inc.andFrank Carrion.Case No. 9-CA-7353.May15, 1961DECISION AND ORDEROn November 9, 1960, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmativeaction, asset forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support of itsexceptions.The Board' has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief and the entire record inthe case, and finds merit in the Respondent's exceptions.Accordingly,the Board adopts the findings of the Trial Examiner only to theextent that they are consistent with the following.There are two issues posed by thiscase :(1)Whether in Decem-ber 1959, the Charging Party, Frank Carrion, was an employee of'Pursuantto the provisions of Section3(b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Members Rodgers,Leedom,and Fanning].131 NLRB No. 73. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, as contended by the General Counsel, or an independentcontractor as argued by Respondent; 2 (2) whether Carrion, if anemployee, was terminated in December 1959 for discriminatoryreasons.The Trial Examiner found that Carrion was an employee and thathe had been unlawfully discharged.We disagree with the TrialExaminer's finding that Carrion was an employee and therefore findit unnecessary to determine the reasons why Respondent discontinuedthe use of his services.In making his finding that Carrion was an "employee," the TrialExaminer stated that he relied,inter alia,upon the following :(1)During the hearing counsel for Respondent conceded that "fromthe commencement of his employment in April of 1958 until Decem-ber 1958" Carrion was an employee "for the purposes of the NationalLabor Relations Act."Respondent's counsel stipulated as follows :For the limited purpose of conferring jurisdiction in this matter,if it can be done by concession, we will stipulate that for thepurposes of the National Labor Relations Act and the jurisdictionof this Board for the period of time from the commencement ofhis employment in April 1958 until December 1958 Mr. Carrionenjoyed certain indicia of the status of an employee.At a subsequent point in the hearing, counsel for Respondent said ofthis stipulation :That is, for the jurisdiction so we would not have to fight thejurisdiction of the Board, that is correct.But that is the limitingfeature of it.Respondent's principal defense in its answer and at the hearing wasthat Carrion was not and never had been its employee. There is notthe slightest evidence that Respondent intended to abandon this de-fense.The language of the concession as well as Respondent's sub-sequent characterization of it plainly indicates that it was made foronly a limited purpose, not to contest the jurisdiction of the Board.By no fair means can it be construed as an admission that Carrionwas an employee for other purposes.Moreover, the stipulation islimited to the period from April to December1958.The issue inthis case is Carrion's status in December1959,a year later.Thestipulation therefore has little relevance in any event.(2)Except for the method of paying Carrion for his work, therewas no material change in his relationship to Respondent from De-cember 1958 to December 1959. "In common parlance the difference2 Section2(3) of the Actspecifically excludes independent contractors from the definitionof "employee." LA PRENSA, INC.in the manner of remuneration may be considered to be that betweenstraight time and piecework.And in the publication field-wherethe Trial Examiner was engaged for some 15 years-the differencemay be likened to that between salary and space rates."However, the secretary-treasurer of Newspaper Guild of New York,Local 3, American Newspaper Guild, AFL-CIO, the bargainingrepresentative of Respondent's editorial employees, whose knowledgeof the newspaper field is probably more recent than that of the TrialExaminer,3 testified :In December 1959 there was no doubt in our minds that he[Carrion] was not an employee.At that time he was a free-lancer, he was getting three dollars per picture, so we couldn'task the publisher to reinstate him to a status which we do notrecognize.(3)Throughout the period of his connection with RespondentCarrion held a "working press card" issued by the New York PoliceDepartment.Such cards are issued, according to police departmentregulations, only to full-time editorial staff employees of newspapersand not to freelancers.However, the evidence also indicates that Respondent had madeapplication for and had received "working press cards" for otherphotographers who were admittedly freelancers. In view of this cir-cumstance little weight can be given to the fact that Carrion was theholder of such a card.(4) In December 1958 and again in December 1959, Respondentdemonstrated the ultimate in an employer-employee relationship bysummarily altering Carrion's payroll status in the first instance andfinally by discharging him. In this connection the Trial Examinerrelied on the following testimony of F. J. Cardona, Respondent's edi-tor, on direct examination :Q.Was Mr. Carrion discharged by La Prensa in Decemberof 1959?A. Yes.According to the Trial Examiner, "This evidence is specifically notedhere because ... the Respondent would have it found that althoughit discharged Carrion, he was not an employee."8 On thecomplaint of Carrion, the Guild investigated Carrion's status and prosecuted toarbitration a grievance on his behalf, claiming that in December 1958, Carrion was anemployee of Respondent and coveredby the Guild's collective-bargaining contract for edi-torial employees.The arbitrator rejected the grievance,holding that,withoutdecidingCarrion's status, the evidence was clear that the contracting parties had intended to excludehim from coverage of the contract.In view of the fact that the arbitration proceeding did not deal with the question ofCarrion's discharge in December 1959,we agree with the Trial Examiner that the arbi-trator's decision is not material to the present proceeding.Monsanto Chemical Company,,130NLRB 1097.599198-62-vol. 131-35 530DECISIONSOF NATIONAL LABOR RELATIONS BOARDHowever, on -cross-examinationby the General Counsel, Mr. Car-dona testified: *I.Q.When you testified, Mr. Cardona, in response to questionsofMr. Krones [Respondent's counsel], you said Carrion hadbeen discharged December 29,1959.A. That's right.Q. Did you mean by that he was no longer going to have photo-graphs printed in La Prensa?A.What thatmeans,we were no longer going to give him as-signments as free-lance photographer.It is obvious from the whole of Mr. Cardona's testimony that by theword "discharged" he meant termination of Carrion's relationshipwith Respondent.Accordingly, the use of the word has no sig-nificance.The substantive evidence as to Carrion's statusis asfollows :Respondent hired Carrion as a photographer in April 1958,whetheras anemployee or as an independent contractor is in dispute.Respondent agreed to pay him $60 per week plus $20 per week forexpenses.Respondent built a darkroom on its premises for Carrion's,use and installed a dryer therein.Except for the dryer, Carrion fur-nished all photographic equipment and supplies necessary for hiswork. Carrion was permitted to sell copies of photographs he took forRespondent to outside parties except to newspaper competitors of Re-spondent.At the start of his relationship with Respondent, Carrionemployed a helper in the darkroom who made prints for sale to others.Carrion paid this helper out of his own funds.After 3 or 4 weeks, hedischarged the helper because he found he could not afford to payhim.Carrion was carried on- Respondent's payroll and social se-curity and withholding taxes were deducted from his earnings.Hewas required to be available for work at Respondent's office duringregular hours each day and was given assignments to cover by theeditorial staff members who also reviewed his work product anddetermined its suitability for publication.In December 1958, Respondent removed Carrion's name from thepayroll, canceled the salary plus expenses pay arrangement, and there-after paid him only $3 for each photograph accepted for publication.Carrion used his own photographic equipment, and purchased andpaid for his own photographic supplies, but continued to use Re-spondent's darkroom for development 'work.However, as to thelatter, early in 1959, Respondent requested that he pay $50 per monthfor the use thereof.Carrion did pay 1 month's rent, but refused topay thereafter.Respondent subsequently- agreed to waive additionalrent payments upon Carrion's. agreement to permit other photog-raphers to use the darkroom "once in a while."As theretofore,'Car- LA PRENSA, INC.531rion continued to have the right to sell copies of photographs takento any source except Respondent's newspaper competitors.Respond-ent has conceded that Carrion's duties and responsibilities prior andsubsequent to December 1958 remained the same.In December 1959, Respondent terminated its arrangement withCarrion.The latter filed the present unfair labor practice chargeson April 27, 1960.Accordingly, the issue of Carrion's status relatesonly to that which he occupied in December 1959 when he was ter-minated.The change in relationship which occurred in December1958 is time barred by Section 10 (b) of the Act. If Carrion was anindependent contractor in December 1959, when Respondent dis-pensed with his services, he was not protected under Section 8(a) (1)and (3) of the Act .4We find, contrary to the Trial Examiner, that on the critical dateCarrion was an independent contractor and not an employee 'ofRespondent.'The most important fact supporting this relationshipwas his method of compensation.He used his own photographicequipment and paid for his own photographic supplies.His onlypayment was $3 for each picture accepted for publication. If a pic-ture was not accepted, Carrion stood the loss. In addition, Carrioncould sell copies of his pictures which appeared in Respondent's news-paper to any customer other than a newspaper competitor and re-ceived the entire proceeds of such sales.Also, although Respondentassigned Carrion to subjects which were to be photographed, it doesnot appear that it controlled the manner or means by which he was toperform his work. Carrion functioned substantially like, and receivedthe same pay as, other photographers who were admittedly freelancers,except that he received more assignments, apparently because he hada darkroom on the premises.The legislative history of the 1947 amendments to the Act showsthat Congress intended that the Board recognize as employees thosewho "work for wages or salaries under direct supervision" and asindependent contractors those who undertake to do a job for a price,decide how the work will be done, usually hire others to do the work,and depend for their income not upon wages, but upon the differencebetween what they pay for goods, materials, and labor and what theyreceive for the end result, that is, upon profits." It seems to us, andwe find, that Carrion was essentially a small entrepreneur rather thana wage earner.His income represented the difference between whathe received for pictures he was able to sell and the cost of materials,which was quite substantial, as evidenced by the fact that in 1958A ClaremontDevelopment Co., etal.,106 NLRB 611.5 Philadelphia Daily News, Inc.,113 NLRB91, 93;ef.The PulitzerPublishing Company,etc.,101 NLRB 1005, 1007.9 LosAngeles EveningHerald and Express Division of Hearst Publishing Company, Inc.,102 NLRB 103,.107., 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had allowed him $20 a week for expenses, principally forphotographic supplies.As Carrion was not an employee within theAct's definition at the time for his termination, we have no alternativebut to dismiss the complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed and duly served,a complaint and notice of hearingthereon having been issued and served by the General Counsel ofthe National LaborRelations Board,and an answer having been filed by the above-named Respondent,a hearing involving allegations of unfair labor practices in violation of Section8(a) (3) and(1) of the National Labor RelationsAct, asamended,was held in NewYork, New York, onJune 29 and 30, and September 26, 1960, beforethe dulydesignated Trial Examiner.General Counsel and the Respondent were represented at the hearing and wereafforded fullopportunityto present evidence pertinent to the issues,to argue orally,.and to file briefs.Both partieshave filedbriefs.Disposition of the Respondent'smotion to dismiss the complaint,upon whichruling was reserved at the hearing,ismade by the following findings, conclusions,and recommendations.'Uponthe record thus made,and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLa Prensa,Inc., is a New York corporation maintaining its principal office andplace of business in New York,New York,where it is engaged in the publication,sale,and distribution of a Spanish-language newspaper.During the year precedingissuance of the complaint the Respondent held mem-bership in,or subscribed to, various interstate news services,including United PressInternational.Its gross revenues from its publishing operations during that periodwere more than $400,000.And during the same period it purchased and caused to beshipped directly or indirectly to it ink,newsprint, and other materials valued at morethan$50,000 from points outside the State of New York.'The Respondent is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDNewspaper Guild of New York, Local 3,American NewspaperGuild, AFL-CIO,is a labor organization admitting to membership employees of the Respondent.M. THEUNFAIR LABOR PRACTICESA. IssuesFrank Carrion,a news photographer and the Charging Party in this case, ad-mittedly was discharged by the Respondent in December 1959.2It is General Coun-sel's contention that Carrion was fired because of efforts to become a participatingmember of the Guild which had,during all material times,a contractual relationshipwith the Respondent.The Respondent deniesthis allegation,and on the contrary'The Trial Examiner hereby orders that the record include a stipulation between theparties, received after the close of the hearing, concerning certain typographical errors inthe transcript.9 The Respondent's answer"admits that on or about December 6, 1959,it dismissedFrank Carrion."And the following exchange occurred during direct examination ofF. J. Cardona,editor of the paper:Q.Was Mr.Carrion discharged by La Prensa in December of 1959?A. Yes.This evidence is specifically'noted here because,'as pointed out later,the Respondent wouldhave it found that although it discharged Carrion,he was not an employee. LA PRENSA, INC.533claims, in its answer, that Carrion "was never an employee of Respondent but was afree-lance photographer and an independent contractor."And while the Respond-ent's brief is silent on this point, it was not specifically abandoned. It will there-fore be assumed that the two chief questions for resolution here are: (1) WasCarrion's employment such that he was at all material times an employee accordedrights by the Act; and (2) were his services terminated in December 1959 becauseof his Guild activities?B. Findings and conclusions as to Carrion's employee statusUpon the basis of the following facts and factors the Trial Examiner concludes andfinds that at all material times Carrion has been and continues to be an employee asdefined by Section 2(3) of the Act: 3(1)Contrary to the claimin its answerthat Carrion "was never an employee ofrespondent," during the hearing counsel for the Respondent conceded that "fromthe commencement of his employment in April of 1958 until December 1958" Car-rion was an employee "for the purposes of the National Labor Relations Act."(2) Except for the method of paying Carrion for his work there was no materialchange in his relationship to the employer in and after December 1958 until hisultimate discharge in December 1959.Until the earlier date he received a weeklysalary plus expenses.After the latter date he was paid a fixed sum for each photo-graph taken by him and reproduced in the paper. In common factory parlance thedifference in the manner of remuneration may be considered to be that betweenstraight time and piecework.And in the publication field-where the Trial Ex-,aminer was engaged for some 15 years-the difference may be likened to that be-tween salary and space rates.(3) The employer's control over Carrion's work and hours was without appreci-able change.He continued to be required to report at the office at noon each day,7 days a week-unless he had received an earlier call on assignment, and to remainavailable for assignment or development of his negatives until 6 or 7 o'clock eachnight.Often he was called late at night for special assignments.Throughout hisemployment the editorial staff retained the right to publish or reject the photographstaken by him.Negatives continued to be developed by him and prints made onthe employer's premises, in a darkroom provided by the paper.At all times he waspermitted to sell extra copies of photographs takenby him-except to newspapercompetitors.(4) The employer's editorial staff continued to direct his work, sendhim on assign-ments, review his work product, and determine its suitability for publication.(5) Throughout his employment and upon periodic application of the Respond-ent'smanagement, Carrion continued to hold a "working press card" issued by theOffice of Community Relations, Police Headquarters, City of New York. Suchpermits are issued only to "full-time editorial staff employees of newspapers," accord-ing to the uncontroverted testimony of the officer "in charge of the investigation andissuance of police press credentials."They arenotissued to freelancers.(6) In December 1958 and again in December 1959, the Respondent demon-strated that ultimate in an employer-employee relationship-in contrast to dealingswith an "independent contractor"-by summarily altering his payroll status in thefirst instance and finally by discharginghim, asnoted in footnote 2,supra.(7) Finally, in his able brief counsel for General Counsel appropriately citesThe Bethlehems' Globe Publishing Company,98 NLRB 1238, 1240, as the governingauthority:In determining whether an individual is an employee or an independent con-tractor no single factor is necessarily determinative.Nevertheless, it is wellS The section reads :The term "employee" shall include any employee, and shall not be limited to theemployees of a particular employer, unless the Act explicitly states otherwise, andshall Include any individual whose work has ceased as a consequence of, or in con-nection with, any current labor dispute or because of any unfair labor practice, andwho has not obtained any other regular and substantially equivalent employment, butshall not include any Individual employed as an agricultural laborer, or in the domesticservice of any family or person at his home, or any individual employed by his parentor spouse, or any individual having the status of an independent contractor, or anyindividual employed as a supervisor, or any individual employed by an employersubject to the Railway Labor Act, as amended from time to time, or by any otherperson who is not anemployeras herein defined. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettled that the most-essentialcharacteristic of an -employer-employee relation-ship is-the retention by the employer of the right to direct and control the mannerin which he employee's work shall be performed.As the Employer here doesretain this control, even though it may not exercise it, and because the Em-ployer has the right to terminate at will its relationship with its photographer, wefind that the photographer is an employee and not an independent contractor.C. Findings and conclusionsas tothe discharge in December 1959Ample evidence establishes beyond question, in the opinion of the Trial Examiner,two elements essential to determination, of the issue raised by Carrion's discharge inDecember 1959: (1) that almost from the beginning of his employment in 1958'Carrion made open efforts to join and be represented by the Guild and eventuallydid join and succeed in getting that organization to act on his behalf; and (2) that theRespondent was both aware of and resented Carrion's attempts to be thus represented.-,The following facts bear upon both points:(1)At about the time of Carrion's hire in April 1958, the Guild and the Respond-ent were negotiating a new contract.Carrion approached the steward or Guildchairman at the plant about his being covered under such contract.Upon beinginformed that a 90-day clause under the contract would affect such coverage Car-rion dropped the matter for a time.(2) In November of 1958 Carrion went to the Guild, finally convinced a Guildofficial that he should be permitted to join,signedan application card, and was givenblank cards for distribution among other photographers.Carrion distributed thecards at the plant.(3)Upon his return from the Guild office Carrion was summoned to the officeof Del Valle, conceded by the Respondent to be the head of its accounting depart-ment.Carrion's testimony is uncontradicted that Del Valle told him:Mr. Cardona has called me and told me that you have went [sic] to the unionand he [is] going to take you out as an employee-take you from the payrolland make you a free-lance.Carrion protested and insisted that Cardona must give him a discharge slip beforemaking him a freelance.He was not discharged, however, at this time.4(4)Carrion reported events to South, a Guild official, but for reasons unexplainedin the record South failed to take any action until some months later when Carrionfiled a complaint with the New York State committee against discrimination.Afterappearingtwice before this Committee the Guild finally, after nearly a year of in-activity on behalf of an applicant, through its secretary-treasurer made a formal andwritten demand upon the Respondent that Carrion be placed back upon the regularpayroll and be covered by the existing contract.(5)An exchange of written communications then followed: the Respondent main-taining that Carrion wasnot anemployee and refusing to consider that he was cov-ered by the contract.(6)At about the time this exchange began, in late October and November 1959,Cardona called another La Prensa photographer into his office and warned him ineffect that if the photographers went into the Guild he could not afford to have morethan two or three on thestaff,and cautioned him to "think it over."(7)A a meeting with Guild representatives in December 1959, during the con,tinning dispute as to Carrion's coverage under the contract, Cardona became angryand declared that while he would be willing to accept the other photographers in theUnion he. "never would have anything to do with Carrion." 5Finally, the questionas towhether Carrion was actually discharged because of hisGuild activity or for cause.The Trial Examiner concludes and finds that the pre-ponderance of credible evidence fully sustains the allegations of the complaint, andfor the following reasons:(1)On an unfixed date but apparently in mid-December 1959, during the heatof management's dispute with the Guild about Carrion, Cardona issued instructionsto City Editor V. H. Quiroga and to the entire editorial staff to the effect thatA These undisputed facts would clearly have supported a finding of unlawful discrimina-tion against Carrion at this time.No charge was filed, however, and the 6-month barprevents the finding.3 The quotations are from the credible testimony of Anthony Navarete, a member ofLa Prensa's editorial staff and Guild delegate at the plant,which is not specifically dis-puted by Cardona. LA PRENSA, INC.535Carrion was to be given no more assignments, and Quiroga so informed the employee.It is undisputed that Cardona gave Quiroga no reason for this action.(2)Cardona's claim that he discharged Carrion because of his unreliability andbecause "his overall performance was not what it should be" is unsupported byanycredible evidence or the testimony of any other management official.Minor inci-dents, such as Carrion's inability to cover more than one assignment at the sametime, were not only reasonably explained by Carrion in rebuttal but were insignificanteven if given face value.There is no credible evidence that Cardona ever madeany claim of dissatisfaction with Carrion's work until his meeting with Guild officialsinDecember, when the Guild was insisting that Carron be placed back upon theregular payroll.The Trial Examiner concludes and finds that by thus discriminatorily dischargingemployee Carrion, thereby discouraging membership in and activity on behalf of alabor organization, the Respondent interfered with, restrained, and coerced employeesin the exeicise of rights guaranteed. by the ActsIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand'the free flow of commerce.V. THE REMEDY,Having found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent offer immediate and full reinstate-ment to employee Frank Carrion, to his former or substantially equivalent employ-ment and'without prejudice to his seniority and other rights and privileges, and makehim whole for any loss of pay he may have suffered by reason of the discrimination,by payment to him of a sum of money he would normally have earned from the dateof the discrimination against him to the date of offer of reinstatement, less his netearnings during said period, and in a manner consistent with Board policy as set outin F.W. Woolworth Company,,90NLRB 289, andCrossett Lumber Company, 8NLRB 440.Since the violations of the Act which the Respondent committed are closelyrelated to other unfair labor practices proscribed by the Act,and thedanger of theircommission in the future is reasonably to be anticipated from its past conduct, thepreventive purposes of the Act may be thwarted unless the recommendations arecoextensive with the threat.To effectuate the policies of the Act, therefore, it will berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Newspaper Guild of New York, Local 3, American Newspaper Guild, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.'-2.By discriminating in regard to the hire and tenure of employment of FrankCarrion, thereby discouraging membership in and activity on behalf of the above-named labor organization, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]E The TrialExaminerconsiders immaterial a good deal of testimony and a number ofdocuments in therecordrelating to certain arbitration proceedings which occurred afterthe events here in issue. Such documents plainly show that the issues before the arbitratorwere other than those presented by General Counsel,and in anyeventthe Board is notboundby the arbitrator's decision.